Exhibit 10.4

 

REGISTRATION RIGHTS AGREEMENT

 

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of January 15, 2008,
by and among Answers Corporation, a Delaware corporation, with headquarters
located at 237 W. 35th Street, Suite 1101, New York, NY 10001 (the “Company”),
and the undersigned buyers (each, a “Buyer”, and collectively, the “Buyers”).

 

WHEREAS:

 

A.            In connection with the Securities Purchase Agreement by and among
the parties hereto of even date herewith (the “Securities Purchase Agreement”),
the Company has agreed, upon the terms and subject to the conditions set forth
in the Securities Purchase Agreement, to issue and sell to each Buyer, either
upon a Follow-On Issuance (as defined in the Securities Purchase Agreement) or
upon a Notes Termination Event (as defined in the Securities Purchase
Agreement), senior convertible notes which shall be either the Follow-On Notes
or Termination Notes (the Follow-On Notes and Termination Notes each as defined
in the Securities Purchase Agreement and, collectively, the “Notes”) which will,
among other things, be convertible into shares of the Company’s common stock,
par value $0.001 per share (the “Common Stock,” as converted, collectively, the
“Conversion Shares”).

 

B.            In accordance with the terms of the Securities Purchase Agreement
and subject to issuance of the Notes pursuant to the Securities Purchase
Agreement, the Company has agreed to provide certain registration rights under
the Securities Act of 1933, as amended, and the rules and regulations
thereunder, or any similar successor statute (collectively, the “1933 Act”), and
applicable state securities laws.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the Buyers
hereby agree as follows:

 


1.     DEFINITIONS.


 

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Securities Purchase Agreement.  As used in
this Agreement, the following terms shall have the following meanings:

 


A.             “BUSINESS DAY” MEANS ANY DAY OTHER THAN SATURDAY, SUNDAY OR ANY
OTHER DAY ON WHICH COMMERCIAL BANKS IN THE CITY OF NEW YORK ARE AUTHORIZED OR
REQUIRED BY LAW TO REMAIN CLOSED.


 


B.             “CLOSING DATE” SHALL HAVE THE MEANING SET FORTH IN THE SECURITIES
PURCHASE AGREEMENT.


 


C.             “EFFECTIVE DATE” MEANS THE DATE THAT THE REGISTRATION STATEMENT
HAS BEEN DECLARED EFFECTIVE BY THE SEC.

 

--------------------------------------------------------------------------------


 


D.             “EFFECTIVENESS DEADLINE” MEANS THE DATE THAT IS NINETY (90) DAYS
AFTER THE FILING DEADLINE.


 


E.             “FILING DATE” MEANS THE DATE ON WHICH THE REGISTRATION STATEMENT
IS FILED WITH THE SEC.


 


F.              “FILING DEADLINE” MEANS (A) IN THE EVENT THAT THE COMPANY DOES
NOT HAVE SUFFICIENT AUTHORIZED BUT UNISSUED SHARES OF COMMON STOCK TO REGISTER
THE REQUIRED REGISTRATION AMOUNT AS OF THE CLOSING DATE, THE DATE WHICH IS THE
EARLIER OF (I) TEN (10) BUSINESS DAYS AFTER THE STOCKHOLDER APPROVAL DATE (AS
DEFINED IN THE SECURITIES PURCHASE AGREEMENT) AND (II) TEN (10) BUSINESS DAYS
AFTER THE STOCKHOLDER APPROVAL DEADLINE (AS DEFINED IN THE SECURITIES PURCHASE
AGREEMENT) OR (B) OTHERWISE, THIRTY (30) CALENDAR DAYS AFTER THE CLOSING DATE.


 


G.             “INVESTOR” MEANS A BUYER OR ANY TRANSFEREE OR ASSIGNEE THEREOF TO
WHOM A BUYER ASSIGNS ITS RIGHTS UNDER THIS AGREEMENT AND WHO AGREES TO BECOME
BOUND BY THE PROVISIONS OF THIS AGREEMENT IN ACCORDANCE WITH SECTION 9 AND ANY
TRANSFEREE OR ASSIGNEE THEREOF TO WHOM A TRANSFEREE OR ASSIGNEE ASSIGNS ITS
RIGHTS UNDER THIS AGREEMENT AND WHO AGREES TO BECOME BOUND BY THE PROVISIONS OF
THIS AGREEMENT IN ACCORDANCE WITH SECTION 9.


 


H.             “PERSON” MEANS AN INDIVIDUAL, A LIMITED LIABILITY COMPANY, A
PARTNERSHIP, A JOINT VENTURE, A CORPORATION, A TRUST, AN UNINCORPORATED
ORGANIZATION AND A GOVERNMENT OR ANY DEPARTMENT OR AGENCY THEREOF.


 


I.              “REGISTER,” “REGISTERED,” AND “REGISTRATION” REFER TO A
REGISTRATION EFFECTED BY PREPARING AND FILING ONE OR MORE REGISTRATION
STATEMENTS IN COMPLIANCE WITH THE 1933 ACT AND PURSUANT TO RULE 415 AND THE
DECLARATION OR ORDERING OF EFFECTIVENESS OF SUCH REGISTRATION STATEMENT(S) BY
THE SEC.


 


J.              “REGISTRABLE SECURITIES” FOR THE REGISTRATION STATEMENT MEANS
(I) THE NOTES, (II) THE CONVERSION SHARES ISSUED OR ISSUABLE UPON CONVERSION OF
THE NOTES, AND (III)  ANY CAPITAL STOCK OF THE COMPANY ISSUED OR ISSUABLE, WITH
RESPECT TO THE NOTES OR THE CONVERSION SHARES AS A RESULT OF ANY STOCK SPLIT,
STOCK DIVIDEND, RECAPITALIZATION, EXCHANGE OR SIMILAR EVENT OR OTHERWISE,
WITHOUT REGARD TO ANY LIMITATIONS ON CONVERSION AND/OR REDEMPTION OF THE NOTES.


 


K.             “REGISTRATION STATEMENT” MEANS A REGISTRATION STATEMENT OR
REGISTRATION STATEMENTS OF THE COMPANY FILED UNDER THE 1933 ACT COVERING THE
REGISTRABLE SECURITIES.


 


L.              “REQUIRED HOLDERS” MEANS THE HOLDERS OF AT LEAST A MAJORITY OF
THE REGISTRABLE SECURITIES.


 


M.            “REQUIRED REGISTRATION AMOUNT” MEANS 130% OF THE SUM OF THE NUMBER
OF CONVERSION SHARES ISSUED AND ISSUABLE PURSUANT TO THE NOTES AS OF THE TRADING
DAY (AS DEFINED IN THE SECURITIES PURCHASE AGREEMENT) IMMEDIATELY PRECEDING THE
APPLICABLE DATE OF DETERMINATION.


 


N.             “RULE 415” MEANS RULE 415 PROMULGATED UNDER THE 1933 ACT OR ANY
SUCCESSOR RULE PROVIDING FOR OFFERING SECURITIES ON A CONTINUOUS OR DELAYED
BASIS.

 

--------------------------------------------------------------------------------


 


O.             “SEC” MEANS THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION.


 


2.     REGISTRATION.


 


A.         MANDATORY REGISTRATION.  THE COMPANY SHALL PREPARE, AND, AS SOON AS
PRACTICABLE, BUT IN NO EVENT LATER THAN THE FILING DEADLINE, FILE WITH THE SEC
THE REGISTRATION STATEMENT ON FORM S-3 COVERING THE RESALE OF ALL OF THE
REGISTRABLE SECURITIES.  IN THE EVENT THAT FORM S-3 IS UNAVAILABLE FOR SUCH A
REGISTRATION, THE COMPANY SHALL USE SUCH OTHER FORM AS IS AVAILABLE FOR SUCH A
REGISTRATION ON ANOTHER APPROPRIATE FORM REASONABLY ACCEPTABLE TO THE REQUIRED
HOLDERS, SUBJECT TO THE PROVISIONS OF SECTION 2(D).  THE REGISTRATION STATEMENT
PREPARED PURSUANT HERETO SHALL REGISTER FOR RESALE THE NOTES AND AT LEAST THE
NUMBER OF SHARES OF COMMON STOCK EQUAL TO THE REQUIRED REGISTRATION AMOUNT
DETERMINED AS OF THE DATE THE REGISTRATION STATEMENT IS INITIALLY FILED WITH THE
SEC.  THE REGISTRATION STATEMENT SHALL CONTAIN (EXCEPT IF OTHERWISE DIRECTED BY
THE REQUIRED HOLDERS) THE “SELLING STOCKHOLDERS” AND “PLAN OF DISTRIBUTION”
SECTIONS IN SUBSTANTIALLY THE FORM ATTACHED HERETO AS EXHIBIT B.  THE COMPANY
SHALL USE ITS COMMERCIALLY REASONABLE BEST EFFORTS TO HAVE THE REGISTRATION
STATEMENT DECLARED EFFECTIVE BY THE SEC AS SOON AS PRACTICABLE, BUT IN NO EVENT
LATER THAN THE EFFECTIVENESS DEADLINE.  BY 9:30 A.M. NEW YORK TIME ON THE
BUSINESS DAY FOLLOWING THE EFFECTIVE DATE, THE COMPANY SHALL FILE WITH THE SEC
IN ACCORDANCE WITH RULE 424 UNDER THE 1933 ACT THE FINAL PROSPECTUS TO BE USED
IN CONNECTION WITH SALES PURSUANT TO SUCH REGISTRATION STATEMENT.


 


B.         ALLOCATION OF REGISTRABLE SECURITIES.  THE INITIAL NUMBER OF
REGISTRABLE SECURITIES INCLUDED IN ANY REGISTRATION STATEMENT AND ANY INCREASE
IN THE NUMBER OF REGISTRABLE SECURITIES INCLUDED THEREIN SHALL BE ALLOCATED PRO
RATA AMONG THE INVESTORS BASED ON THE NUMBER OF REGISTRABLE SECURITIES HELD BY
EACH INVESTOR AT THE TIME THE REGISTRATION STATEMENT COVERING SUCH INITIAL
NUMBER OF REGISTRABLE SECURITIES OR INCREASE THEREOF IS DECLARED EFFECTIVE BY
THE SEC.  IN THE EVENT THAT AN INVESTOR SELLS OR OTHERWISE TRANSFERS ANY OF SUCH
INVESTOR’S REGISTRABLE SECURITIES, EACH TRANSFEREE SHALL BE ALLOCATED A PRO RATA
PORTION OF THE THEN REMAINING NUMBER OF REGISTRABLE SECURITIES INCLUDED IN SUCH
REGISTRATION STATEMENT FOR SUCH TRANSFEROR.  ANY SHARES OF COMMON STOCK INCLUDED
IN A REGISTRATION STATEMENT AND WHICH REMAIN ALLOCATED TO ANY PERSON WHICH
CEASES TO HOLD ANY REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION STATEMENT
SHALL BE ALLOCATED TO THE REMAINING INVESTORS, PRO RATA BASED ON THE NUMBER OF
REGISTRABLE SECURITIES THEN HELD BY SUCH INVESTORS WHICH ARE COVERED BY SUCH
REGISTRATION STATEMENT.  IN NO EVENT SHALL THE COMPANY INCLUDE ANY SECURITIES
OTHER THAN REGISTRABLE SECURITIES ON ANY REGISTRATION STATEMENT WITHOUT THE
PRIOR WRITTEN CONSENT OF THE REQUIRED HOLDERS.


 


C.         LEGAL COUNSEL.  SUBJECT TO SECTION 5 HEREOF, THE REQUIRED HOLDERS
SHALL HAVE THE RIGHT TO SELECT ONE LEGAL COUNSEL TO REVIEW AND OVERSEE ANY
REGISTRATION PURSUANT TO THIS SECTION 2 (“LEGAL COUNSEL”), WHICH SHALL BE
SCHULTE ROTH & ZABEL LLP OR SUCH OTHER COUNSEL AS THEREAFTER DESIGNATED BY THE
REQUIRED HOLDERS.  THE COMPANY AND LEGAL COUNSEL SHALL REASONABLY COOPERATE WITH
EACH OTHER IN PERFORMING THE COMPANY’S OBLIGATIONS UNDER THIS AGREEMENT.


 


D.         INELIGIBILITY FOR FORM S-3.  IN THE EVENT THAT FORM S-3 IS NOT
AVAILABLE FOR THE REGISTRATION OF THE RESALE OF REGISTRABLE SECURITIES
HEREUNDER, THE COMPANY SHALL (I) REGISTER THE RESALE OF THE REGISTRABLE
SECURITIES ON ANOTHER APPROPRIATE FORM REASONABLY ACCEPTABLE TO THE

 

--------------------------------------------------------------------------------


 


REQUIRED HOLDERS AND (II) UNDERTAKE TO REGISTER THE REGISTRABLE SECURITIES ON
FORM S-3 AS SOON AS SUCH FORM IS AVAILABLE, PROVIDED THAT THE COMPANY SHALL
MAINTAIN THE EFFECTIVENESS OF THE REGISTRATION STATEMENT THEN IN EFFECT UNTIL
SUCH TIME AS A REGISTRATION STATEMENT ON FORM S-3 COVERING THE REGISTRABLE
SECURITIES HAS BEEN DECLARED EFFECTIVE BY THE SEC.


 


E.         SUFFICIENT NUMBER OF SHARES REGISTERED.  IN THE EVENT THE NUMBER OF
SHARES AVAILABLE UNDER A REGISTRATION STATEMENT FILED PURSUANT TO
SECTION 2(A) IS INSUFFICIENT TO COVER ALL OF THE REGISTRABLE SECURITIES REQUIRED
TO BE COVERED BY SUCH REGISTRATION STATEMENT OR AN INVESTOR’S ALLOCATED PORTION
OF THE REGISTRABLE SECURITIES PURSUANT TO SECTION 2(B), THE COMPANY SHALL AMEND
THE APPLICABLE REGISTRATION STATEMENT, OR FILE A NEW REGISTRATION STATEMENT (ON
THE SHORT FORM AVAILABLE THEREFOR, IF APPLICABLE), OR BOTH, SO AS TO COVER AT
LEAST THE REQUIRED REGISTRATION AMOUNT AS OF THE TRADING DAY IMMEDIATELY
PRECEDING THE DATE OF THE FILING OF SUCH AMENDMENT OR NEW REGISTRATION
STATEMENT, IN EACH CASE, AS SOON AS PRACTICABLE, BUT IN ANY EVENT NOT LATER THAN
FIFTEEN (15) DAYS AFTER THE NECESSITY THEREFOR ARISES.  THE COMPANY SHALL USE
ITS COMMERCIALLY REASONABLE BEST EFFORTS TO CAUSE SUCH AMENDMENT AND/OR NEW
REGISTRATION STATEMENT TO BECOME EFFECTIVE AS SOON AS PRACTICABLE FOLLOWING THE
FILING THEREOF.  FOR PURPOSES OF THE FOREGOING PROVISION, THE NUMBER OF SHARES
AVAILABLE UNDER A REGISTRATION STATEMENT SHALL BE DEEMED “INSUFFICIENT TO COVER
ALL OF THE REGISTRABLE SECURITIES” IF AT ANY TIME THE NUMBER OF SHARES OF COMMON
STOCK AVAILABLE FOR RESALE UNDER THE REGISTRATION STATEMENT IS LESS THAN THE
PRODUCT DETERMINED BY MULTIPLYING (I) THE REQUIRED REGISTRATION AMOUNT AS OF
SUCH TIME BY (II) 0.90.  THE CALCULATION SET FORTH IN THE FOREGOING SENTENCE
SHALL BE MADE WITHOUT REGARD TO ANY LIMITATIONS ON THE CONVERSION AND/OR
REDEMPTION OF THE NOTES AND SUCH CALCULATION SHALL ASSUME THAT THE NOTES ARE
THEN CONVERTIBLE INTO SHARES OF COMMON STOCK AT THE THEN PREVAILING CONVERSION
RATE (AS DEFINED IN THE NOTES).


 


F.          EFFECT OF FAILURE TO FILE AND OBTAIN AND MAINTAIN EFFECTIVENESS OF
REGISTRATION STATEMENT.  IF (I) A REGISTRATION STATEMENT COVERING ALL OF THE
REGISTRABLE SECURITIES REQUIRED TO BE COVERED THEREBY AND REQUIRED TO BE FILED
BY THE COMPANY PURSUANT TO THIS AGREEMENT IS (A) NOT FILED WITH THE SEC ON OR
BEFORE THE RESPECTIVE FILING DEADLINE (A “FILING FAILURE”) OR (B) NOT DECLARED
EFFECTIVE BY THE SEC ON OR BEFORE THE RESPECTIVE EFFECTIVENESS DEADLINE (AN
“EFFECTIVENESS FAILURE”) OR (II) ON ANY DAY AFTER THE EFFECTIVE DATE SALES OF
ALL OF THE REGISTRABLE SECURITIES REQUIRED TO BE INCLUDED ON SUCH REGISTRATION
STATEMENT CANNOT BE MADE (OTHER THAN DURING AN ALLOWABLE GRACE PERIOD (AS
DEFINED IN SECTION 3(R)) PURSUANT TO SUCH REGISTRATION STATEMENT OR OTHERWISE
(INCLUDING, WITHOUT LIMITATION, BECAUSE OF A FAILURE TO KEEP SUCH REGISTRATION
STATEMENT EFFECTIVE, TO DISCLOSE SUCH INFORMATION AS IS NECESSARY FOR SALES TO
BE MADE PURSUANT TO SUCH REGISTRATION STATEMENT, TO REGISTER A SUFFICIENT NUMBER
OF SHARES OF COMMON STOCK OR TO MAINTAIN THE LISTING OF THE COMMON STOCK) (A
“MAINTENANCE FAILURE”) THEN, AS PARTIAL RELIEF FOR THE DAMAGES TO ANY HOLDER BY
REASON OF ANY SUCH DELAY IN OR REDUCTION OF ITS ABILITY TO SELL THE UNDERLYING
SHARES OF COMMON STOCK (WHICH REMEDY SHALL NOT BE EXCLUSIVE OF ANY OTHER
REMEDIES AVAILABLE AT LAW OR IN EQUITY), THE COMPANY SHALL PAY TO EACH HOLDER OF
REGISTRABLE SECURITIES RELATING TO SUCH REGISTRATION STATEMENT AN AMOUNT IN CASH
EQUAL TO ONE PERCENT (1.0%) OF THE AGGREGATE PURCHASE PRICE (AS SUCH TERM IS
DEFINED IN THE SECURITIES PURCHASE AGREEMENT) OF SUCH INVESTOR’S REGISTRABLE
SECURITIES WHETHER OR NOT INCLUDED IN SUCH REGISTRATION STATEMENT, ON EACH OF
THE FOLLOWING DATES:  (I) ON EVERY THIRTIETH DAY AFTER THE DAY OF A FILING
FAILURE AND THEREAFTER (PRO RATED FOR PERIODS TOTALING LESS THAN THIRTY DAYS)
UNTIL SUCH FILING FAILURE IS CURED; (II) ON EVERY THIRTIETH DAY AFTER THE DAY OF
AN EFFECTIVENESS FAILURE AND THEREAFTER (PRO RATED FOR PERIODS TOTALING LESS

 

--------------------------------------------------------------------------------


 


THAN THIRTY DAYS) UNTIL SUCH EFFECTIVENESS FAILURE IS CURED; AND (III) ON EVERY
THIRTIETH DAY AFTER THE INITIAL DAY OF A MAINTENANCE FAILURE AND THEREAFTER (PRO
RATED FOR PERIODS TOTALING LESS THAN THIRTY DAYS) UNTIL SUCH MAINTENANCE FAILURE
IS CURED.  THE PAYMENTS TO WHICH A HOLDER SHALL BE ENTITLED PURSUANT TO THIS
SECTION 2(F) ARE REFERRED TO HEREIN AS “REGISTRATION DELAY PAYMENTS.” 
REGISTRATION DELAY PAYMENTS SHALL BE PAID ON THE EARLIER OF (I) THE DATES SET
FORTH ABOVE AND (II) THE THIRD BUSINESS DAY AFTER THE EVENT OR FAILURE GIVING
RISE TO THE REGISTRATION DELAY PAYMENTS IS CURED.  IN THE EVENT THE COMPANY
FAILS TO MAKE REGISTRATION DELAY PAYMENTS IN A TIMELY MANNER, SUCH REGISTRATION
DELAY PAYMENTS SHALL BEAR INTEREST AT THE RATE OF ONE AND ONE-HALF PERCENT
(1.5%) PER MONTH (PRORATED FOR PARTIAL MONTHS) UNTIL PAID IN FULL.


 


3.     RELATED OBLIGATIONS.


 

At such time as the Company is obligated to file a Registration Statement with
the SEC pursuant to Section 2(a), 2(d), or 2(e), the Company will use its
commercially reasonable best efforts to effect the registration of the
Registrable Securities in accordance with the intended method of disposition
thereof and, pursuant thereto, the Company shall have the following obligations:

 


A.         THE COMPANY SHALL PROMPTLY PREPARE AND FILE WITH THE SEC A
REGISTRATION STATEMENT WITH RESPECT TO THE REGISTRABLE SECURITIES AND USE ITS
COMMERCIALLY REASONABLE BEST EFFORTS TO CAUSE SUCH REGISTRATION STATEMENT
RELATING TO THE REGISTRABLE SECURITIES TO BECOME EFFECTIVE AS SOON AS
PRACTICABLE AFTER SUCH FILING (BUT IN NO EVENT LATER THAN THE EFFECTIVENESS
DEADLINE).  THE COMPANY SHALL KEEP EACH REGISTRATION STATEMENT EFFECTIVE
PURSUANT TO RULE 415 AT ALL TIMES UNTIL THE EARLIER OF (I) THE DATE AS OF WHICH
THE INVESTORS MAY SELL ALL OF THE REGISTRABLE SECURITIES COVERED BY SUCH
REGISTRATION STATEMENT WITHOUT RESTRICTION PURSUANT TO RULE 144(K) (OR ANY
SUCCESSOR THERETO) PROMULGATED UNDER THE 1933 ACT OR (II) THE DATE ON WHICH THE
INVESTORS SHALL HAVE SOLD ALL OF THE REGISTRABLE SECURITIES COVERED BY SUCH
REGISTRATION STATEMENT (THE “REGISTRATION PERIOD”).  THE COMPANY SHALL ENSURE
THAT EACH REGISTRATION STATEMENT (INCLUDING ANY AMENDMENTS OR SUPPLEMENTS
THERETO AND PROSPECTUSES CONTAINED THEREIN) SHALL NOT CONTAIN ANY UNTRUE
STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO BE
STATED THEREIN, OR NECESSARY TO MAKE THE STATEMENTS THEREIN (IN THE CASE OF
PROSPECTUSES, IN THE LIGHT OF THE CIRCUMSTANCES IN WHICH THEY WERE MADE) NOT
MISLEADING.  THE TERM COMMERCIALLY REASONABLE “BEST EFFORTS” SHALL MEAN, AMONG
OTHER THINGS, THAT THE COMPANY SHALL SUBMIT TO THE SEC, WITHIN TWO (2) BUSINESS
DAYS AFTER THE LATER OF THE DATE THAT (I) THE COMPANY LEARNS THAT NO REVIEW OF A
PARTICULAR REGISTRATION STATEMENT WILL BE MADE BY THE STAFF OF THE SEC OR THAT
THE STAFF HAS NO FURTHER COMMENTS ON A PARTICULAR REGISTRATION STATEMENT, AS THE
CASE MAY BE, AND (II) THE APPROVAL OF LEGAL COUNSEL PURSUANT TO
SECTION 3(C) (WHICH APPROVAL IS IMMEDIATELY SOUGHT), A REQUEST FOR ACCELERATION
OF EFFECTIVENESS OF SUCH REGISTRATION STATEMENT TO A TIME AND DATE NOT LATER
THAN TWO (2) BUSINESS DAYS AFTER THE SUBMISSION OF SUCH REQUEST.  THE COMPANY
SHALL RESPOND IN WRITING TO COMMENTS MADE BY THE SEC IN RESPECT OF A
REGISTRATION STATEMENT AS SOON AS PRACTICABLE.


 


B.         THE COMPANY SHALL PREPARE AND FILE WITH THE SEC SUCH AMENDMENTS
(INCLUDING POST-EFFECTIVE AMENDMENTS) AND SUPPLEMENTS TO A REGISTRATION
STATEMENT AND THE PROSPECTUS USED IN CONNECTION WITH SUCH REGISTRATION
STATEMENT, WHICH PROSPECTUS IS TO BE FILED PURSUANT TO RULE 424 PROMULGATED
UNDER THE 1933 ACT, AS MAY BE NECESSARY TO KEEP SUCH REGISTRATION STATEMENT
EFFECTIVE AT ALL TIMES DURING THE REGISTRATION PERIOD, AND, DURING SUCH

 

--------------------------------------------------------------------------------


 


PERIOD, COMPLY WITH THE PROVISIONS OF THE 1933 ACT WITH RESPECT TO THE
DISPOSITION OF ALL REGISTRABLE SECURITIES OF THE COMPANY COVERED BY SUCH
REGISTRATION STATEMENT UNTIL SUCH TIME AS ALL OF SUCH REGISTRABLE SECURITIES
SHALL HAVE BEEN DISPOSED OF IN ACCORDANCE WITH THE INTENDED METHODS OF
DISPOSITION BY THE SELLER OR SELLERS THEREOF AS SET FORTH IN SUCH REGISTRATION
STATEMENT.  IN THE CASE OF AMENDMENTS AND SUPPLEMENTS TO A REGISTRATION
STATEMENT WHICH ARE REQUIRED TO BE FILED PURSUANT TO THIS AGREEMENT (INCLUDING
PURSUANT TO THIS SECTION 3(B)) BY REASON OF THE COMPANY FILING A REPORT ON
FORM 10-Q, FORM 10-QSB, FORM 10-K, FORM 10-KSB OR ANY ANALOGOUS REPORT UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “1934 ACT”), THE COMPANY SHALL
HAVE INCORPORATED SUCH REPORT BY REFERENCE INTO SUCH REGISTRATION STATEMENT, IF
APPLICABLE, OR SHALL FILE SUCH AMENDMENTS OR SUPPLEMENTS WITH THE SEC ON THE
SAME DAY ON WHICH THE 1934 ACT REPORT IS FILED WHICH CREATED THE REQUIREMENT FOR
THE COMPANY TO AMEND OR SUPPLEMENT SUCH REGISTRATION STATEMENT.


 


C.         THE COMPANY SHALL (A) PERMIT LEGAL COUNSEL TO REVIEW AND COMMENT UPON
(I) A REGISTRATION STATEMENT AT LEAST FIVE (5) BUSINESS DAYS PRIOR TO ITS FILING
WITH THE SEC AND (II) ALL AMENDMENTS AND SUPPLEMENTS TO ALL REGISTRATION
STATEMENTS (EXCEPT FOR ANNUAL REPORTS ON FORM 10-K OR FORM 10-KSB, QUARTERLY
REPORTS ON FORM 10-Q OR FORM 10-QSB, CURRENT REPORTS ON FORM 8-K, AND ANY
SIMILAR OR SUCCESSOR REPORTS) WITHIN A REASONABLE NUMBER OF DAYS PRIOR TO THEIR
FILING WITH THE SEC, AND (B) NOT FILE ANY REGISTRATION STATEMENT OR AMENDMENT OR
SUPPLEMENT THERETO IN A FORM TO WHICH LEGAL COUNSEL REASONABLY OBJECTS.  THE
COMPANY SHALL NOT SUBMIT A REQUEST FOR ACCELERATION OF THE EFFECTIVENESS OF A
REGISTRATION STATEMENT OR ANY AMENDMENT OR SUPPLEMENT THERETO WITHOUT THE PRIOR
APPROVAL OF LEGAL COUNSEL, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD. 
THE COMPANY SHALL FURNISH TO LEGAL COUNSEL, WITHOUT CHARGE, (I) COPIES OF ANY
CORRESPONDENCE FROM THE SEC OR THE STAFF OF THE SEC TO THE COMPANY OR ITS
REPRESENTATIVES RELATING TO ANY REGISTRATION STATEMENT, (II) PROMPTLY AFTER THE
SAME IS PREPARED AND FILED WITH THE SEC, ONE COPY OF ANY REGISTRATION STATEMENT
AND ANY AMENDMENT(S) THERETO, INCLUDING FINANCIAL STATEMENTS AND SCHEDULES, ALL
DOCUMENTS INCORPORATED THEREIN BY REFERENCE, IF REQUESTED BY AN INVESTOR, AND
ALL EXHIBITS AND (III) UPON THE EFFECTIVENESS OF ANY REGISTRATION STATEMENT, ONE
COPY OF THE PROSPECTUS INCLUDED IN SUCH REGISTRATION STATEMENT AND ALL
AMENDMENTS AND SUPPLEMENTS THERETO.  THE COMPANY SHALL REASONABLY COOPERATE WITH
LEGAL COUNSEL IN PERFORMING THE COMPANY’S OBLIGATIONS PURSUANT TO THIS
SECTION 3.


 


D.         THE COMPANY SHALL FURNISH TO EACH INVESTOR WHOSE REGISTRABLE
SECURITIES ARE INCLUDED IN ANY REGISTRATION STATEMENT, WITHOUT CHARGE, IF
REQUESTED BY THE INVESTOR (I) PROMPTLY AFTER THE SAME IS PREPARED AND FILED WITH
THE SEC, AT LEAST ONE COPY OF SUCH REGISTRATION STATEMENT AND ANY
AMENDMENT(S) THERETO, INCLUDING FINANCIAL STATEMENTS AND SCHEDULES, ALL
DOCUMENTS INCORPORATED THEREIN BY REFERENCE, ALL EXHIBITS AND EACH PRELIMINARY
PROSPECTUS, (II) UPON THE EFFECTIVENESS OF ANY REGISTRATION STATEMENT, TEN
(10) COPIES OF THE PROSPECTUS INCLUDED IN SUCH REGISTRATION STATEMENT AND ALL
AMENDMENTS AND SUPPLEMENTS THERETO (OR SUCH OTHER NUMBER OF COPIES AS SUCH
INVESTOR MAY REASONABLY REQUEST) AND (III) SUCH OTHER DOCUMENTS, INCLUDING
COPIES OF ANY PRELIMINARY OR FINAL PROSPECTUS, AS SUCH INVESTOR MAY REASONABLY
REQUEST FROM TIME TO TIME IN ORDER TO FACILITATE THE DISPOSITION OF THE
REGISTRABLE SECURITIES OWNED BY SUCH INVESTOR.


 


E.         THE COMPANY SHALL USE ITS COMMERCIALLY REASONABLE BEST EFFORTS TO
(I) REGISTER AND QUALIFY, UNLESS AN EXEMPTION FROM REGISTRATION AND
QUALIFICATION APPLIES, THE RESALE

 

--------------------------------------------------------------------------------


 


BY INVESTORS OF THE REGISTRABLE SECURITIES COVERED BY A REGISTRATION STATEMENT
UNDER SUCH OTHER SECURITIES OR “BLUE SKY” LAWS OF ALL APPLICABLE JURISDICTIONS
IN THE UNITED STATES, (II) PREPARE AND FILE IN THOSE JURISDICTIONS, SUCH
AMENDMENTS (INCLUDING POST-EFFECTIVE AMENDMENTS) AND SUPPLEMENTS TO SUCH
REGISTRATIONS AND QUALIFICATIONS AS MAY BE NECESSARY TO MAINTAIN THE
EFFECTIVENESS THEREOF DURING THE REGISTRATION PERIOD, (III) TAKE SUCH OTHER
ACTIONS AS MAY BE NECESSARY TO MAINTAIN SUCH REGISTRATIONS AND QUALIFICATIONS IN
EFFECT AT ALL TIMES DURING THE REGISTRATION PERIOD, AND (IV) TAKE ALL OTHER
ACTIONS REASONABLY NECESSARY OR ADVISABLE TO QUALIFY THE REGISTRABLE SECURITIES
FOR SALE IN SUCH JURISDICTIONS; PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT BE
REQUIRED IN CONNECTION THEREWITH OR AS A CONDITION THERETO TO (X) QUALIFY TO DO
BUSINESS IN ANY JURISDICTION WHERE IT WOULD NOT OTHERWISE BE REQUIRED TO QUALIFY
BUT FOR THIS SECTION 3(E), (Y) SUBJECT ITSELF TO GENERAL TAXATION IN ANY SUCH
JURISDICTION, OR (Z) FILE A GENERAL CONSENT TO SERVICE OF PROCESS IN ANY SUCH
JURISDICTION.  THE COMPANY SHALL PROMPTLY NOTIFY LEGAL COUNSEL AND EACH INVESTOR
WHO HOLDS REGISTRABLE SECURITIES OF THE RECEIPT BY THE COMPANY OF ANY
NOTIFICATION WITH RESPECT TO THE SUSPENSION OF THE REGISTRATION OR QUALIFICATION
OF ANY OF THE REGISTRABLE SECURITIES FOR SALE UNDER THE SECURITIES OR “BLUE SKY”
LAWS OF ANY JURISDICTION IN THE UNITED STATES OR ITS RECEIPT OF ACTUAL NOTICE OF
THE INITIATION OR THREATENING OF ANY PROCEEDING FOR SUCH PURPOSE.


 


F.          THE COMPANY SHALL NOTIFY LEGAL COUNSEL AND EACH INVESTOR IN WRITING
OF THE HAPPENING OF ANY EVENT, AS PROMPTLY AS PRACTICABLE AFTER BECOMING AWARE
OF SUCH EVENT, AS A RESULT OF WHICH THE PROSPECTUS INCLUDED IN A REGISTRATION
STATEMENT, AS THEN IN EFFECT, INCLUDES AN UNTRUE STATEMENT OF A MATERIAL FACT OR
OMISSION TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO
MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY
WERE MADE, NOT MISLEADING (PROVIDED THAT IN NO EVENT SHALL SUCH NOTICE CONTAIN
ANY MATERIAL, NONPUBLIC INFORMATION), AND, SUBJECT TO SECTION 3(R), PROMPTLY
PREPARE A SUPPLEMENT OR AMENDMENT TO SUCH REGISTRATION STATEMENT TO CORRECT SUCH
UNTRUE STATEMENT OR OMISSION AND DELIVER TEN (10) COPIES OF SUCH SUPPLEMENT OR
AMENDMENT TO LEGAL COUNSEL AND EACH INVESTOR UPON REQUEST (OR SUCH OTHER NUMBER
OF COPIES AS LEGAL COUNSEL OR SUCH INVESTOR MAY REASONABLY REQUEST).  THE
COMPANY SHALL ALSO PROMPTLY NOTIFY LEGAL COUNSEL AND EACH INVESTOR IN WRITING
(I) WHEN A PROSPECTUS OR ANY PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT
HAS BEEN FILED, AND WHEN A REGISTRATION STATEMENT OR ANY POST-EFFECTIVE
AMENDMENT HAS BECOME EFFECTIVE (NOTIFICATION OF SUCH EFFECTIVENESS SHALL BE
DELIVERED TO LEGAL COUNSEL AND EACH INVESTOR BY FACSIMILE OR E-MAIL ON THE SAME
DAY OF SUCH EFFECTIVENESS AND BY OVERNIGHT MAIL), (II) OF ANY REQUEST BY THE SEC
FOR AMENDMENTS OR SUPPLEMENTS TO A REGISTRATION STATEMENT OR RELATED PROSPECTUS
OR RELATED INFORMATION, AND (III) OF THE COMPANY’S REASONABLE DETERMINATION THAT
A POST-EFFECTIVE AMENDMENT TO A REGISTRATION STATEMENT WOULD BE APPROPRIATE.


 


G.         THE COMPANY SHALL USE ITS COMMERCIALLY REASONABLE BEST EFFORTS TO
PREVENT THE ISSUANCE OF ANY STOP ORDER OR OTHER SUSPENSION OF EFFECTIVENESS OF A
REGISTRATION STATEMENT, OR THE SUSPENSION OF THE QUALIFICATION OF ANY OF THE
REGISTRABLE SECURITIES FOR SALE IN ANY JURISDICTION AND, IF SUCH AN ORDER OR
SUSPENSION IS ISSUED, TO OBTAIN THE WITHDRAWAL OF SUCH ORDER OR SUSPENSION AT
THE EARLIEST POSSIBLE MOMENT AND TO NOTIFY LEGAL COUNSEL AND EACH INVESTOR WHO
HOLDS REGISTRABLE SECURITIES BEING SOLD OF THE ISSUANCE OF SUCH ORDER AND THE
RESOLUTION THEREOF OR ITS RECEIPT OF ACTUAL NOTICE OF THE INITIATION OR THREAT
OF ANY PROCEEDING FOR SUCH PURPOSE.

 

--------------------------------------------------------------------------------


 


H.         IF ANY INVESTOR IS REQUIRED UNDER APPLICABLE SECURITIES LAWS TO BE
DESCRIBED IN THE REGISTRATION STATEMENT AS AN UNDERWRITER OR AN INVESTOR
BELIEVES THAT IT COULD REASONABLY BE DEEMED TO BE AN UNDERWRITER OF REGISTRABLE
SECURITIES, AT THE REASONABLE REQUEST OF SUCH INVESTOR, THE COMPANY SHALL
FURNISH TO SUCH INVESTOR, ON THE DATE OF THE EFFECTIVENESS OF THE REGISTRATION
STATEMENT AND THEREAFTER FROM TIME TO TIME ON SUCH DATES AS AN INVESTOR MAY
REASONABLY REQUEST (I) A LETTER, DATED SUCH DATE, FROM THE COMPANY’S INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANTS IN FORM AND SUBSTANCE AS IS CUSTOMARILY GIVEN BY
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS TO UNDERWRITERS IN AN UNDERWRITTEN
PUBLIC OFFERING, ADDRESSED TO THE INVESTORS, AND (II) AN OPINION, DATED AS OF
SUCH DATE, OF COUNSEL REPRESENTING THE COMPANY FOR PURPOSES OF SUCH REGISTRATION
STATEMENT, IN FORM, SCOPE AND SUBSTANCE AS IS CUSTOMARILY GIVEN IN AN
UNDERWRITTEN PUBLIC OFFERING, ADDRESSED TO THE INVESTORS.


 


I.          IF ANY INVESTOR IS REQUIRED UNDER APPLICABLE SECURITIES LAWS TO BE
DESCRIBED IN THE REGISTRATION STATEMENT AS AN UNDERWRITER OR AN INVESTOR
BELIEVES THAT IT COULD REASONABLY BE DEEMED TO BE AN UNDERWRITER OF REGISTRABLE
SECURITIES, THE COMPANY SHALL MAKE AVAILABLE FOR INSPECTION BY (I) SUCH
INVESTOR, (II) LEGAL COUNSEL AND (III) ONE FIRM OF ACCOUNTANTS OR OTHER AGENTS
RETAINED BY THE INVESTORS (COLLECTIVELY, THE “INSPECTORS”), ALL PERTINENT
FINANCIAL AND OTHER RECORDS, AND PERTINENT CORPORATE DOCUMENTS AND PROPERTIES OF
THE COMPANY (COLLECTIVELY, THE “RECORDS”), AS SHALL BE REASONABLY DEEMED
NECESSARY BY EACH INSPECTOR, AND CAUSE THE COMPANY’S OFFICERS, DIRECTORS AND
EMPLOYEES TO SUPPLY ALL INFORMATION WHICH ANY INSPECTOR MAY REASONABLY REQUEST;
PROVIDED, HOWEVER, THAT EACH INSPECTOR SHALL AGREE TO HOLD IN STRICT CONFIDENCE
AND SHALL NOT MAKE ANY DISCLOSURE (EXCEPT TO AN INVESTOR) OR USE OF ANY RECORD
OR OTHER INFORMATION WHICH THE COMPANY DETERMINES IN GOOD FAITH TO BE
CONFIDENTIAL, AND OF WHICH DETERMINATION THE INSPECTORS ARE SO NOTIFIED, UNLESS
(A) THE DISCLOSURE OF SUCH RECORDS IS NECESSARY TO AVOID OR CORRECT A
MISSTATEMENT OR OMISSION IN ANY REGISTRATION STATEMENT OR IS OTHERWISE REQUIRED
UNDER THE 1933 ACT, (B) THE RELEASE OF SUCH RECORDS IS ORDERED PURSUANT TO A
FINAL, NON-APPEALABLE SUBPOENA OR ORDER FROM A COURT OR GOVERNMENT BODY OF
COMPETENT JURISDICTION, OR (C) THE INFORMATION IN SUCH RECORDS HAS BEEN MADE
GENERALLY AVAILABLE TO THE PUBLIC OTHER THAN BY DISCLOSURE IN VIOLATION OF THIS
AGREEMENT.  EACH INVESTOR AGREES THAT IT SHALL, UPON LEARNING THAT DISCLOSURE OF
SUCH RECORDS IS SOUGHT IN OR BY A COURT OR GOVERNMENTAL BODY OF COMPETENT
JURISDICTION OR THROUGH OTHER MEANS, GIVE PROMPT NOTICE TO THE COMPANY AND ALLOW
THE COMPANY, AT ITS EXPENSE, TO UNDERTAKE APPROPRIATE ACTION TO PREVENT
DISCLOSURE OF, OR TO OBTAIN A PROTECTIVE ORDER FOR, THE RECORDS DEEMED
CONFIDENTIAL.  NOTHING HEREIN (OR IN ANY OTHER CONFIDENTIALITY AGREEMENT BETWEEN
THE COMPANY AND ANY INVESTOR) SHALL BE DEEMED TO LIMIT THE INVESTORS’ ABILITY TO
SELL REGISTRABLE SECURITIES IN A MANNER WHICH IS OTHERWISE CONSISTENT WITH
APPLICABLE LAWS AND REGULATIONS.


 


J.          THE COMPANY SHALL HOLD IN CONFIDENCE AND NOT MAKE ANY DISCLOSURE OF
INFORMATION CONCERNING AN INVESTOR PROVIDED TO THE COMPANY UNLESS (I) DISCLOSURE
OF SUCH INFORMATION IS NECESSARY TO COMPLY WITH FEDERAL OR STATE SECURITIES
LAWS, (II) THE DISCLOSURE OF SUCH INFORMATION IS NECESSARY TO AVOID OR CORRECT A
MISSTATEMENT OR OMISSION IN ANY REGISTRATION STATEMENT, (III) THE RELEASE OF
SUCH INFORMATION IS ORDERED PURSUANT TO A SUBPOENA OR OTHER FINAL,
NON-APPEALABLE ORDER FROM A COURT OR GOVERNMENTAL BODY OF COMPETENT
JURISDICTION, OR (IV) SUCH INFORMATION HAS BEEN MADE GENERALLY AVAILABLE TO THE
PUBLIC OTHER THAN BY DISCLOSURE IN VIOLATION OF THIS AGREEMENT OR ANY OTHER
AGREEMENT.  THE COMPANY AGREES THAT IT SHALL, UPON LEARNING THAT DISCLOSURE OF
SUCH INFORMATION CONCERNING AN INVESTOR IS SOUGHT IN OR BY A COURT OR
GOVERNMENTAL BODY OF COMPETENT JURISDICTION OR THROUGH OTHER MEANS, GIVE

 

--------------------------------------------------------------------------------


 


PROMPT WRITTEN NOTICE TO SUCH INVESTOR AND ALLOW SUCH INVESTOR, AT THE
INVESTOR’S EXPENSE, TO UNDERTAKE APPROPRIATE ACTION TO PREVENT DISCLOSURE OF, OR
TO OBTAIN A PROTECTIVE ORDER FOR, SUCH INFORMATION.


 


K.         THE COMPANY SHALL USE ITS COMMERCIALLY REASONABLE BEST EFFORTS EITHER
TO (I) CAUSE ALL OF THE REGISTRABLE SECURITIES COVERED BY A REGISTRATION
STATEMENT TO BE LISTED ON EACH SECURITIES EXCHANGE ON WHICH SECURITIES OF THE
SAME CLASS OR SERIES ISSUED BY THE COMPANY ARE THEN LISTED, IF ANY, IF THE
LISTING OF SUCH REGISTRABLE SECURITIES IS THEN PERMITTED UNDER THE RULES OF SUCH
EXCHANGE OR (II) SECURE THE INCLUSION FOR QUOTATION OF ALL OF THE REGISTRABLE
SECURITIES ON THE NASDAQ GLOBAL SELECT MARKET OR (III) IF, DESPITE THE COMPANY’S
COMMERCIALLY REASONABLE BEST EFFORTS, THE COMPANY IS UNSUCCESSFUL IN SATISFYING
THE PRECEDING CLAUSES (I) AND (II), TO SECURE THE INCLUSION FOR QUOTATION ON THE
NEW YORK STOCK EXCHANGE, THE NASDAQ CAPITAL MARKET OR THE AMERICAN STOCK
EXCHANGE FOR SUCH REGISTRABLE SECURITIES AND, WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, TO USE ITS COMMERCIALLY REASONABLE BEST EFFORTS TO ARRANGE FOR AT
LEAST TWO MARKET MAKERS TO REGISTER WITH THE FINANCIAL INDUSTRY REGULATORY
AUTHORITY (“FINRA”) AS SUCH WITH RESPECT TO SUCH REGISTRABLE SECURITIES.  THE
COMPANY SHALL PAY ALL FEES AND EXPENSES IN CONNECTION WITH SATISFYING ITS
OBLIGATION UNDER THIS SECTION 3(K).


 


L.          THE COMPANY SHALL COOPERATE WITH THE INVESTORS WHO HOLD REGISTRABLE
SECURITIES BEING OFFERED AND, TO THE EXTENT APPLICABLE, FACILITATE THE TIMELY
PREPARATION AND DELIVERY OF CERTIFICATES (NOT BEARING ANY RESTRICTIVE LEGEND)
REPRESENTING THE REGISTRABLE SECURITIES TO BE OFFERED PURSUANT TO A REGISTRATION
STATEMENT AND ENABLE SUCH CERTIFICATES TO BE IN SUCH DENOMINATIONS OR AMOUNTS,
AS THE CASE MAY BE, AS THE INVESTORS MAY REASONABLY REQUEST AND REGISTERED IN
SUCH NAMES AS THE INVESTORS MAY REQUEST.


 


M.        IF REQUESTED BY AN INVESTOR, THE COMPANY SHALL AS SOON AS PRACTICABLE
(I) INCORPORATE IN A PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT SUCH
INFORMATION AS AN INVESTOR REASONABLY REQUESTS TO BE INCLUDED THEREIN RELATING
TO THE SALE AND DISTRIBUTION OF REGISTRABLE SECURITIES, INCLUDING, WITHOUT
LIMITATION, INFORMATION WITH RESPECT TO THE NUMBER OF REGISTRABLE SECURITIES
BEING OFFERED OR SOLD, THE PURCHASE PRICE BEING PAID THEREFOR AND ANY OTHER
TERMS OF THE OFFERING OF THE REGISTRABLE SECURITIES TO BE SOLD IN SUCH OFFERING;
(II) MAKE ALL REQUIRED FILINGS OF SUCH PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE
AMENDMENT AFTER BEING NOTIFIED OF THE MATTERS TO BE INCORPORATED IN SUCH
PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT; AND (III) SUPPLEMENT OR MAKE
AMENDMENTS TO ANY REGISTRATION STATEMENT IF REASONABLY REQUESTED BY AN INVESTOR
HOLDING ANY REGISTRABLE SECURITIES.


 


N.         THE COMPANY SHALL USE ITS COMMERCIALLY REASONABLE BEST EFFORTS TO
CAUSE THE REGISTRABLE SECURITIES COVERED BY A REGISTRATION STATEMENT TO BE
REGISTERED WITH OR APPROVED BY SUCH OTHER GOVERNMENTAL AGENCIES OR AUTHORITIES
AS MAY BE NECESSARY TO CONSUMMATE THE DISPOSITION OF SUCH REGISTRABLE
SECURITIES.


 


O.         THE COMPANY SHALL MAKE GENERALLY AVAILABLE TO ITS SECURITY HOLDERS AS
SOON AS PRACTICAL, BUT NOT LATER THAN NINETY (90) DAYS AFTER THE CLOSE OF THE
PERIOD COVERED THEREBY, AN EARNINGS STATEMENT (IN FORM COMPLYING WITH, AND IN
THE MANNER PROVIDED BY, THE PROVISIONS OF RULE 158 UNDER THE 1933 ACT) COVERING
A TWELVE-MONTH PERIOD BEGINNING NOT LATER THAN THE FIRST DAY OF THE COMPANY’S
FISCAL QUARTER NEXT FOLLOWING THE APPLICABLE EFFECTIVE DATE OF A REGISTRATION
STATEMENT.

 

--------------------------------------------------------------------------------


 


P.         THE COMPANY SHALL OTHERWISE USE ITS COMMERCIALLY REASONABLE BEST
EFFORTS TO COMPLY WITH ALL APPLICABLE RULES AND REGULATIONS OF THE SEC IN
CONNECTION WITH ANY REGISTRATION HEREUNDER.


 


Q.         WITHIN TWO (2) BUSINESS DAYS AFTER A REGISTRATION STATEMENT WHICH
COVERS REGISTRABLE SECURITIES IS ORDERED EFFECTIVE BY THE SEC, THE COMPANY SHALL
DELIVER, AND SHALL CAUSE LEGAL COUNSEL FOR THE COMPANY TO DELIVER, TO THE
TRANSFER AGENT FOR SUCH REGISTRABLE SECURITIES (WITH COPIES TO THE INVESTORS
WHOSE REGISTRABLE SECURITIES ARE INCLUDED IN SUCH REGISTRATION STATEMENT)
CONFIRMATION THAT SUCH REGISTRATION STATEMENT HAS BEEN DECLARED EFFECTIVE BY THE
SEC IN THE FORM ATTACHED HERETO AS EXHIBIT A.


 


R.          NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, AT ANY TIME AFTER
THE EFFECTIVE DATE, THE COMPANY MAY DELAY THE DISCLOSURE OF MATERIAL, NON-PUBLIC
INFORMATION CONCERNING THE COMPANY THE DISCLOSURE OF WHICH AT THE TIME IS NOT,
IN THE GOOD FAITH OPINION OF THE BOARD OF DIRECTORS OF THE COMPANY AND ITS
COUNSEL, IN THE BEST INTEREST OF THE COMPANY AND, IN THE OPINION OF COUNSEL TO
THE COMPANY, OTHERWISE REQUIRED (A “GRACE PERIOD”); PROVIDED, THAT THE COMPANY
SHALL PROMPTLY (I) NOTIFY THE INVESTORS IN WRITING OF THE EXISTENCE OF MATERIAL,
NON-PUBLIC INFORMATION GIVING RISE TO A GRACE PERIOD (PROVIDED THAT IN EACH
NOTICE THE COMPANY WILL NOT DISCLOSE THE CONTENT OF SUCH MATERIAL, NON-PUBLIC
INFORMATION TO THE INVESTORS) AND THE DATE ON WHICH THE GRACE PERIOD WILL BEGIN,
AND (II) NOTIFY THE INVESTORS IN WRITING OF THE DATE ON WHICH THE GRACE PERIOD
ENDS; AND, PROVIDED FURTHER, THAT NO GRACE PERIOD SHALL EXCEED FIFTEEN (15)
CONSECUTIVE DAYS AND DURING ANY THREE HUNDRED SIXTY FIVE (365) DAY PERIOD SUCH
GRACE PERIODS SHALL NOT EXCEED AN AGGREGATE OF SIXTY (60) DAYS AND THE FIRST DAY
OF ANY GRACE PERIOD MUST BE AT LEAST FIVE (5) TRADING DAYS AFTER THE LAST DAY OF
ANY PRIOR GRACE PERIOD (EACH, AN “ALLOWABLE GRACE PERIOD”).  FOR PURPOSES OF
DETERMINING THE LENGTH OF A GRACE PERIOD ABOVE, THE GRACE PERIOD SHALL BEGIN ON
AND INCLUDE THE DATE THE INVESTORS RECEIVE THE NOTICE REFERRED TO IN CLAUSE
(I) AND SHALL END ON AND INCLUDE THE LATER OF THE DATE THE INVESTORS RECEIVE THE
NOTICE REFERRED TO IN CLAUSE (II) AND THE DATE REFERRED TO IN SUCH NOTICE.  THE
PROVISIONS OF SECTION 3(G) HEREOF SHALL NOT BE APPLICABLE DURING THE PERIOD OF
ANY ALLOWABLE GRACE PERIOD.  UPON EXPIRATION OF THE GRACE PERIOD, THE COMPANY
SHALL AGAIN BE BOUND BY THE FIRST SENTENCE OF SECTION 3(F) WITH RESPECT TO THE
INFORMATION GIVING RISE THERETO UNLESS SUCH MATERIAL, NON-PUBLIC INFORMATION IS
NO LONGER APPLICABLE.  NOTWITHSTANDING ANYTHING TO THE CONTRARY, THE COMPANY
SHALL CAUSE ITS TRANSFER AGENT TO DELIVER UNLEGENDED SHARES OF COMMON STOCK TO A
TRANSFEREE OF AN INVESTOR IN ACCORDANCE WITH THE TERMS OF THE SECURITIES
PURCHASE AGREEMENT IN CONNECTION WITH ANY SALE OF REGISTRABLE SECURITIES WITH
RESPECT TO WHICH AN INVESTOR HAS ENTERED INTO A CONTRACT FOR SALE, PRIOR TO THE
INVESTOR’S RECEIPT OF THE NOTICE OF A GRACE PERIOD AND FOR WHICH THE INVESTOR
HAS NOT YET SETTLED.


 


S.         NEITHER THE COMPANY NOR ANY SUBSIDIARY OR AFFILIATE THEREOF SHALL
IDENTIFY ANY BUYER AS AN UNDERWRITER IN ANY PUBLIC DISCLOSURE OR FILING WITH THE
SEC OR ANY PRINCIPAL MARKET (AS DEFINED IN THE SECURITIES PURCHASE AGREEMENT) OR
ELIGIBLE MARKET AND ANY BUYER BEING DEEMED AN UNDERWRITER BY THE SEC SHALL NOT
RELIEVE THE COMPANY OF ANY OBLIGATIONS IT HAS UNDER THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT (AS DEFINED IN THE SECURITIES PURCHASE AGREEMENT);
PROVIDED, HOWEVER, THAT THE FOREGOING SHALL NOT PROHIBIT THE COMPANY FROM
INCLUDING THE DISCLOSURE FOUND IN THE “PLAN OF DISTRIBUTION” SECTION ATTACHED
HERETO AS EXHIBIT B IN THE REGISTRATION STATEMENT.

 

--------------------------------------------------------------------------------


 


4.     OBLIGATIONS OF THE INVESTORS.


 


A.         AT LEAST FIVE (5) BUSINESS DAYS PRIOR TO THE FIRST ANTICIPATED FILING
DATE OF A REGISTRATION STATEMENT, THE COMPANY SHALL NOTIFY EACH INVESTOR IN
WRITING OF THE INFORMATION THE COMPANY REQUIRES FROM EACH SUCH INVESTOR IF SUCH
INVESTOR ELECTS TO HAVE ANY OF SUCH INVESTOR’S REGISTRABLE SECURITIES INCLUDED
IN SUCH REGISTRATION STATEMENT.  IT SHALL BE A CONDITION PRECEDENT TO THE
OBLIGATIONS OF THE COMPANY TO COMPLETE THE REGISTRATION PURSUANT TO THIS
AGREEMENT WITH RESPECT TO THE REGISTRABLE SECURITIES OF A PARTICULAR INVESTOR
THAT SUCH INVESTOR SHALL FURNISH TO THE COMPANY SUCH INFORMATION REGARDING
ITSELF, THE REGISTRABLE SECURITIES HELD BY IT AND THE INTENDED METHOD OF
DISPOSITION OF THE REGISTRABLE SECURITIES HELD BY IT, AS SHALL BE REASONABLY
REQUIRED TO EFFECT AND MAINTAIN THE EFFECTIVENESS OF THE REGISTRATION OF SUCH
REGISTRABLE SECURITIES AND SHALL EXECUTE SUCH DOCUMENTS IN CONNECTION WITH SUCH
REGISTRATION AS THE COMPANY MAY REASONABLY REQUEST.


 


B.         EACH INVESTOR, BY SUCH INVESTOR’S ACCEPTANCE OF THE REGISTRABLE
SECURITIES, AGREES TO COOPERATE WITH THE COMPANY AS REASONABLY REQUESTED BY THE
COMPANY IN CONNECTION WITH THE PREPARATION AND FILING OF ANY REGISTRATION
STATEMENT HEREUNDER, UNLESS SUCH INVESTOR HAS NOTIFIED THE COMPANY IN WRITING OF
SUCH INVESTOR’S ELECTION TO EXCLUDE ALL OF SUCH INVESTOR’S REGISTRABLE
SECURITIES FROM SUCH REGISTRATION STATEMENT.


 


C.         EACH INVESTOR AGREES THAT, UPON RECEIPT OF ANY NOTICE FROM THE
COMPANY OF THE HAPPENING OF ANY EVENT OF THE KIND DESCRIBED IN SECTION 3(G) OR
THE FIRST SENTENCE OF 3(F), SUCH INVESTOR WILL IMMEDIATELY DISCONTINUE
DISPOSITION OF REGISTRABLE SECURITIES PURSUANT TO ANY REGISTRATION
STATEMENT(S) COVERING SUCH REGISTRABLE SECURITIES UNTIL SUCH INVESTOR’S RECEIPT
OF THE COPIES OF THE SUPPLEMENTED OR AMENDED PROSPECTUS CONTEMPLATED BY
SECTION 3(G) OR THE FIRST SENTENCE OF 3(F) OR RECEIPT OF NOTICE THAT NO
SUPPLEMENT OR AMENDMENT IS REQUIRED.  NOTWITHSTANDING ANYTHING TO THE CONTRARY,
THE COMPANY SHALL CAUSE ITS TRANSFER AGENT TO DELIVER UNLEGENDED SHARES OF
COMMON STOCK TO A TRANSFEREE OF AN INVESTOR IN ACCORDANCE WITH THE TERMS OF THE
SECURITIES PURCHASE AGREEMENT IN CONNECTION WITH ANY SALE OF REGISTRABLE
SECURITIES WITH RESPECT TO WHICH AN INVESTOR HAS ENTERED INTO A CONTRACT FOR
SALE PRIOR TO THE INVESTOR’S RECEIPT OF A NOTICE FROM THE COMPANY OF THE
HAPPENING OF ANY EVENT OF THE KIND DESCRIBED IN SECTION 3(G) OR THE FIRST
SENTENCE OF 3(F) AND FOR WHICH THE INVESTOR HAS NOT YET SETTLED.


 


D.         EACH INVESTOR COVENANTS AND AGREES THAT IT WILL COMPLY WITH THE
PROSPECTUS DELIVERY REQUIREMENTS OF THE 1933 ACT AS APPLICABLE TO IT OR AN
EXEMPTION THEREFROM IN CONNECTION WITH SALES OF REGISTRABLE SECURITIES PURSUANT
TO THE REGISTRATION STATEMENT.


 


5.     EXPENSES OF REGISTRATION.


 

All reasonable expenses, other than underwriting discounts and commissions,
incurred in connection with registrations, filings or qualifications pursuant to
Sections 2 and 3, including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, and fees and disbursements of
counsel for the Company shall be paid by the Company.  The Company shall also
reimburse the Investors for the fees and disbursements of Legal Counsel in
connection with registration, filing or qualification pursuant to Sections 2 and
3

 

--------------------------------------------------------------------------------


 

of this Agreement which amount shall be limited to $10,000 for each such
registration, filing or qualification.

 


6.     INDEMNIFICATION.


 

In the event any Registrable Securities are included in a Registration Statement
under this Agreement:

 


A.         TO THE FULLEST EXTENT PERMITTED BY LAW, THE COMPANY WILL, AND HEREBY
DOES, INDEMNIFY, HOLD HARMLESS AND DEFEND EACH INVESTOR, THE DIRECTORS,
OFFICERS, MEMBERS, PARTNERS, EMPLOYEES, AGENTS, REPRESENTATIVES OF, AND EACH
PERSON, IF ANY, WHO CONTROLS ANY INVESTOR WITHIN THE MEANING OF THE 1933 ACT OR
THE 1934 ACT (EACH, AN “INDEMNIFIED PERSON”), AGAINST ANY LOSSES, CLAIMS,
DAMAGES, LIABILITIES, JUDGMENTS, FINES, PENALTIES, CHARGES, COSTS, REASONABLE
ATTORNEYS’ FEES, AMOUNTS PAID IN SETTLEMENT OR EXPENSES, JOINT OR SEVERAL,
(COLLECTIVELY, “CLAIMS”) INCURRED IN INVESTIGATING, PREPARING OR DEFENDING ANY
ACTION, CLAIM, SUIT, INQUIRY, PROCEEDING, INVESTIGATION OR APPEAL TAKEN FROM THE
FOREGOING BY OR BEFORE ANY COURT OR GOVERNMENTAL, ADMINISTRATIVE OR OTHER
REGULATORY AGENCY, BODY OR THE SEC, WHETHER PENDING OR THREATENED, WHETHER OR
NOT AN INDEMNIFIED PARTY IS OR MAY BE A PARTY THERETO (“INDEMNIFIED DAMAGES”),
TO WHICH ANY OF THEM MAY BECOME SUBJECT INSOFAR AS SUCH CLAIMS (OR ACTIONS OR
PROCEEDINGS, WHETHER COMMENCED OR THREATENED, IN RESPECT THEREOF) ARISE OUT OF
OR ARE BASED UPON:  (I) ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A
MATERIAL FACT IN A REGISTRATION STATEMENT OR ANY POST-EFFECTIVE AMENDMENT
THERETO OR IN ANY FILING MADE IN CONNECTION WITH THE QUALIFICATION OF THE
OFFERING UNDER THE SECURITIES OR OTHER “BLUE SKY” LAWS OF ANY JURISDICTION IN
WHICH REGISTRABLE SECURITIES ARE OFFERED (“BLUE SKY FILING”), OR THE OMISSION OR
ALLEGED OMISSION TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, (II) ANY UNTRUE
STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN ANY
PRELIMINARY PROSPECTUS IF USED PRIOR TO THE EFFECTIVE DATE OF SUCH REGISTRATION
STATEMENT, OR CONTAINED IN THE FINAL PROSPECTUS (AS AMENDED OR SUPPLEMENTED, IF
THE COMPANY FILES ANY AMENDMENT THEREOF OR SUPPLEMENT THERETO WITH THE SEC) OR
THE OMISSION OR ALLEGED OMISSION TO STATE THEREIN ANY MATERIAL FACT NECESSARY TO
MAKE THE STATEMENTS MADE THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THE
STATEMENTS THEREIN WERE MADE, NOT MISLEADING, (III) ANY VIOLATION OR ALLEGED
VIOLATION BY THE COMPANY OF THE 1933 ACT, THE 1934 ACT, ANY OTHER LAW,
INCLUDING, WITHOUT LIMITATION, ANY STATE SECURITIES LAW, OR ANY RULE OR
REGULATION THEREUNDER RELATING TO THE OFFER OR SALE OF THE REGISTRABLE
SECURITIES PURSUANT TO A REGISTRATION STATEMENT OR (IV) ANY VIOLATION OF THIS
AGREEMENT (THE MATTERS IN THE FOREGOING CLAUSES (I) THROUGH (IV) BEING,
COLLECTIVELY, “VIOLATIONS”).  SUBJECT TO SECTION 6(C), THE COMPANY SHALL
REIMBURSE THE INDEMNIFIED PERSONS, PROMPTLY AS SUCH EXPENSES ARE INCURRED AND
ARE DUE AND PAYABLE, FOR ANY LEGAL FEES OR OTHER REASONABLE EXPENSES INCURRED BY
THEM IN CONNECTION WITH INVESTIGATING OR DEFENDING ANY SUCH CLAIM. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE INDEMNIFICATION
AGREEMENT CONTAINED IN THIS SECTION 6(A):  (I) SHALL NOT APPLY TO A CLAIM BY AN
INDEMNIFIED PERSON ARISING OUT OF OR BASED UPON A VIOLATION WHICH OCCURS IN
RELIANCE UPON AND IN CONFORMITY WITH INFORMATION FURNISHED IN WRITING TO THE
COMPANY BY SUCH INDEMNIFIED PERSON FOR SUCH INDEMNIFIED PERSON EXPRESSLY FOR USE
IN CONNECTION WITH THE PREPARATION OF THE REGISTRATION STATEMENT OR ANY SUCH
AMENDMENT THEREOF OR SUPPLEMENT THERETO, IF SUCH PROSPECTUS WAS TIMELY MADE
AVAILABLE BY THE COMPANY PURSUANT TO SECTION 3(D); AND (II) SHALL NOT APPLY TO
AMOUNTS PAID IN SETTLEMENT OF ANY CLAIM IF SUCH SETTLEMENT IS EFFECTED WITHOUT
THE PRIOR WRITTEN CONSENT OF THE COMPANY, WHICH CONSENT SHALL

 

--------------------------------------------------------------------------------


 


NOT BE UNREASONABLY WITHHELD OR DELAYED.  SUCH INDEMNITY SHALL REMAIN IN FULL
FORCE AND EFFECT REGARDLESS OF ANY INVESTIGATION MADE BY OR ON BEHALF OF THE
INDEMNIFIED PERSON AND SHALL SURVIVE THE TRANSFER OF THE REGISTRABLE SECURITIES
BY THE INVESTORS PURSUANT TO SECTION 9.


 


B.         IN CONNECTION WITH ANY REGISTRATION STATEMENT IN WHICH AN INVESTOR IS
PARTICIPATING, EACH SUCH INVESTOR AGREES TO SEVERALLY AND NOT JOINTLY INDEMNIFY,
HOLD HARMLESS AND DEFEND, TO THE SAME EXTENT AND IN THE SAME MANNER AS IS SET
FORTH IN SECTION 6(A), THE COMPANY, EACH OF ITS DIRECTORS, EACH OF ITS OFFICERS
WHO SIGNS THE REGISTRATION STATEMENT AND EACH PERSON, IF ANY, WHO CONTROLS THE
COMPANY WITHIN THE MEANING OF THE 1933 ACT OR THE 1934 ACT (EACH, AN
“INDEMNIFIED PARTY”), AGAINST ANY CLAIM OR INDEMNIFIED DAMAGES TO WHICH ANY OF
THEM MAY BECOME SUBJECT, UNDER THE 1933 ACT, THE 1934 ACT OR OTHERWISE, INSOFAR
AS SUCH CLAIM OR INDEMNIFIED DAMAGES ARISE OUT OF OR ARE BASED UPON ANY
VIOLATION, IN EACH CASE TO THE EXTENT, AND ONLY TO THE EXTENT, THAT SUCH
VIOLATION OCCURS IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN INFORMATION
FURNISHED TO THE COMPANY BY SUCH INVESTOR EXPRESSLY FOR USE IN CONNECTION WITH
SUCH REGISTRATION STATEMENT; AND, SUBJECT TO SECTION 6(C), SUCH INVESTOR SHALL
REIMBURSE THE INDEMNIFIED PARTY, PROMPTLY AS SUCH EXPENSES ARE INCURRED AND ARE
DUE AND PAYABLE, FOR ANY LEGAL OR OTHER EXPENSES REASONABLY INCURRED BY AN
INDEMNIFIED PARTY IN CONNECTION WITH INVESTIGATING OR DEFENDING ANY SUCH CLAIM;
PROVIDED, HOWEVER, THAT THE INDEMNITY AGREEMENT CONTAINED IN THIS
SECTION 6(B) AND THE AGREEMENT WITH RESPECT TO CONTRIBUTION CONTAINED IN
SECTION 7 SHALL NOT APPLY TO AMOUNTS PAID IN SETTLEMENT OF ANY CLAIM IF SUCH
SETTLEMENT IS EFFECTED WITHOUT THE PRIOR WRITTEN CONSENT OF SUCH INVESTOR, WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED; PROVIDED, FURTHER,
HOWEVER, THAT THE INVESTOR SHALL BE LIABLE UNDER THIS SECTION 6(B) FOR ONLY THAT
AMOUNT OF A CLAIM OR INDEMNIFIED DAMAGES AS DOES NOT EXCEED THE NET PROCEEDS TO
SUCH INVESTOR AS A RESULT OF THE SALE OF REGISTRABLE SECURITIES PURSUANT TO SUCH
REGISTRATION STATEMENT.  SUCH INDEMNITY SHALL REMAIN IN FULL FORCE AND EFFECT
REGARDLESS OF ANY INVESTIGATION MADE BY OR ON BEHALF OF SUCH INDEMNIFIED PARTY
AND SHALL SURVIVE THE TRANSFER OF THE REGISTRABLE SECURITIES BY THE INVESTORS
PURSUANT TO SECTION 9.


 


C.         PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED PERSON OR INDEMNIFIED PARTY
UNDER THIS SECTION 6 OF NOTICE OF THE COMMENCEMENT OF ANY ACTION OR PROCEEDING
(INCLUDING ANY GOVERNMENTAL ACTION OR PROCEEDING) INVOLVING A CLAIM, SUCH
INDEMNIFIED PERSON OR INDEMNIFIED PARTY SHALL, IF A CLAIM IN RESPECT THEREOF IS
TO BE MADE AGAINST ANY INDEMNIFYING PARTY UNDER THIS SECTION 6, DELIVER TO THE
INDEMNIFYING PARTY A WRITTEN NOTICE OF THE COMMENCEMENT THEREOF, AND THE
INDEMNIFYING PARTY SHALL HAVE THE RIGHT TO PARTICIPATE IN, AND, TO THE EXTENT
THE INDEMNIFYING PARTY SO DESIRES, JOINTLY WITH ANY OTHER INDEMNIFYING PARTY
SIMILARLY NOTICED, TO ASSUME CONTROL OF THE DEFENSE THEREOF WITH COUNSEL
MUTUALLY SATISFACTORY TO THE INDEMNIFYING PARTY AND THE INDEMNIFIED PERSON OR
THE INDEMNIFIED PARTY, AS THE CASE MAY BE; PROVIDED, HOWEVER, THAT AN
INDEMNIFIED PERSON OR INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO RETAIN ITS OWN
COUNSEL WITH THE FEES AND EXPENSES OF NOT MORE THAN ONE COUNSEL FOR ALL SUCH
INDEMNIFIED PERSON OR INDEMNIFIED PARTY TO BE PAID BY THE INDEMNIFYING PARTY,
IF, IN THE REASONABLE OPINION OF COUNSEL RETAINED BY THE INDEMNIFYING PARTY, THE
REPRESENTATION BY SUCH COUNSEL OF THE INDEMNIFIED PERSON OR INDEMNIFIED PARTY
AND THE INDEMNIFYING PARTY WOULD BE INAPPROPRIATE DUE TO ACTUAL OR POTENTIAL
DIFFERING INTERESTS BETWEEN SUCH INDEMNIFIED PERSON OR INDEMNIFIED PARTY AND ANY
OTHER PARTY REPRESENTED BY SUCH COUNSEL IN SUCH PROCEEDING.  IN THE CASE OF AN
INDEMNIFIED PERSON, LEGAL COUNSEL REFERRED TO IN THE IMMEDIATELY PRECEDING
SENTENCE SHALL BE SELECTED BY THE INVESTORS HOLDING AT LEAST A MAJORITY IN
INTEREST OF THE REGISTRABLE SECURITIES INCLUDED IN THE REGISTRATION STATEMENT TO
WHICH THE CLAIM RELATES.  THE INDEMNIFIED

 

--------------------------------------------------------------------------------


 


PARTY OR INDEMNIFIED PERSON SHALL COOPERATE REASONABLY WITH THE INDEMNIFYING
PARTY IN CONNECTION WITH ANY NEGOTIATION OR DEFENSE OF ANY SUCH ACTION OR CLAIM
BY THE INDEMNIFYING PARTY AND SHALL FURNISH TO THE INDEMNIFYING PARTY ALL
INFORMATION REASONABLY AVAILABLE TO THE INDEMNIFIED PARTY OR INDEMNIFIED PERSON
WHICH RELATES TO SUCH ACTION OR CLAIM.  THE INDEMNIFYING PARTY SHALL KEEP THE
INDEMNIFIED PARTY OR INDEMNIFIED PERSON FULLY APPRISED AT ALL TIMES AS TO THE
STATUS OF THE DEFENSE OR ANY SETTLEMENT NEGOTIATIONS WITH RESPECT THERETO.  NO
INDEMNIFYING PARTY SHALL BE LIABLE FOR ANY SETTLEMENT OF ANY ACTION, CLAIM OR
PROCEEDING EFFECTED WITHOUT ITS PRIOR WRITTEN CONSENT, PROVIDED, HOWEVER, THAT
THE INDEMNIFYING PARTY SHALL NOT UNREASONABLY WITHHOLD, DELAY OR CONDITION ITS
CONSENT.  NO INDEMNIFYING PARTY SHALL, WITHOUT THE PRIOR WRITTEN CONSENT OF THE
INDEMNIFIED PARTY OR INDEMNIFIED PERSON, CONSENT TO ENTRY OF ANY JUDGMENT OR
ENTER INTO ANY SETTLEMENT OR OTHER COMPROMISE WHICH DOES NOT INCLUDE AS AN
UNCONDITIONAL TERM THEREOF THE GIVING BY THE CLAIMANT OR PLAINTIFF TO SUCH
INDEMNIFIED PARTY OR INDEMNIFIED PERSON OF A RELEASE FROM ALL LIABILITY IN
RESPECT TO SUCH CLAIM OR LITIGATION, AND SUCH SETTLEMENT SHALL NOT INCLUDE ANY
ADMISSION AS TO FAULT ON THE PART OF THE INDEMNIFIED PARTY.  FOLLOWING
INDEMNIFICATION AS PROVIDED FOR HEREUNDER, THE INDEMNIFYING PARTY SHALL BE
SUBROGATED TO ALL RIGHTS OF THE INDEMNIFIED PARTY OR INDEMNIFIED PERSON WITH
RESPECT TO ALL THIRD PARTIES, FIRMS OR CORPORATIONS RELATING TO THE MATTER FOR
WHICH INDEMNIFICATION HAS BEEN MADE.  THE FAILURE TO DELIVER WRITTEN NOTICE TO
THE INDEMNIFYING PARTY WITHIN A REASONABLE TIME OF THE COMMENCEMENT OF ANY SUCH
ACTION SHALL NOT RELIEVE SUCH INDEMNIFYING PARTY OF ANY LIABILITY TO THE
INDEMNIFIED PERSON OR INDEMNIFIED PARTY UNDER THIS SECTION 6, EXCEPT TO THE
EXTENT THAT THE INDEMNIFYING PARTY IS PREJUDICED IN ITS ABILITY TO DEFEND SUCH
ACTION.


 


D.         THE INDEMNIFICATION REQUIRED BY THIS SECTION 6 SHALL BE MADE BY
PERIODIC PAYMENTS OF THE AMOUNT THEREOF DURING THE COURSE OF THE INVESTIGATION
OR DEFENSE, AS AND WHEN BILLS ARE RECEIVED OR INDEMNIFIED DAMAGES ARE INCURRED.


 


E.         THE INDEMNITY AGREEMENTS CONTAINED HEREIN SHALL BE IN ADDITION TO
(I) ANY CAUSE OF ACTION OR SIMILAR RIGHT OF THE INDEMNIFIED PARTY OR INDEMNIFIED
PERSON AGAINST THE INDEMNIFYING PARTY OR OTHERS, AND (II) ANY LIABILITIES THE
INDEMNIFYING PARTY MAY BE SUBJECT TO PURSUANT TO THE LAW.


 


7.     CONTRIBUTION.


 

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under
Section 6 to the fullest extent permitted by law; provided, however, that:
 (i) no Person involved in the sale of Registrable Securities which Person is
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the 1933 Act) in connection with such sale shall be entitled to contribution
from any Person involved in such sale of Registrable Securities who was not
guilty of fraudulent misrepresentation; and (ii) contribution by any seller of
Registrable Securities shall be limited in amount to the amount of net proceeds
received by such seller from the sale of such Registrable Securities pursuant to
such Registration Statement.

 

--------------------------------------------------------------------------------


 


8.     REPORTS UNDER THE 1934 ACT.


 

With a view to making available to the Investors the benefits of Rule 144
promulgated under the 1933 Act or any other similar rule or regulation of the
SEC that may at any time permit the Investors to sell securities of the Company
to the public without registration (“Rule 144”), the Company agrees to:

 


A.         MAKE AND KEEP PUBLIC INFORMATION AVAILABLE, AS THOSE TERMS ARE
UNDERSTOOD AND DEFINED IN RULE 144;


 


B.         FILE WITH THE SEC IN A TIMELY MANNER ALL REPORTS AND OTHER DOCUMENTS
REQUIRED OF THE COMPANY UNDER THE 1933 ACT AND THE 1934 ACT SO LONG AS THE
COMPANY REMAINS SUBJECT TO SUCH REQUIREMENTS AND THE FILING OF SUCH REPORTS AND
OTHER DOCUMENTS IS REQUIRED FOR THE APPLICABLE PROVISIONS OF RULE 144; AND


 


C.         FURNISH TO EACH INVESTOR SO LONG AS SUCH INVESTOR OWNS REGISTRABLE
SECURITIES, PROMPTLY UPON REQUEST, (I) A WRITTEN STATEMENT BY THE COMPANY, IF
TRUE, THAT IT HAS COMPLIED WITH THE REPORTING REQUIREMENTS OF RULE 144, THE 1933
ACT AND THE 1934 ACT, (II) A COPY OF THE MOST RECENT ANNUAL OR QUARTERLY REPORT
OF THE COMPANY AND SUCH OTHER REPORTS AND DOCUMENTS SO FILED BY THE COMPANY, AND
(III) SUCH OTHER INFORMATION AS MAY BE REASONABLY REQUESTED TO PERMIT THE
INVESTORS TO SELL SUCH SECURITIES PURSUANT TO RULE 144 WITHOUT REGISTRATION.


 


9.             ASSIGNMENT OF REGISTRATION RIGHTS.


 

The rights under this Agreement shall be automatically assignable by the
Investors to any transferee of all or any portion of such Investor’s Registrable
Securities if:  (i) the Investor agrees in writing with the transferee or
assignee to assign such rights, and a copy of such agreement is furnished to the
Company within a reasonable time after such assignment; (ii) the Company is,
within a reasonable time after such transfer or assignment, furnished with
written notice of (a) the name and address of such transferee or assignee, and
(b) the securities with respect to which such registration rights are being
transferred or assigned; (iii) immediately following such transfer or assignment
the further disposition of such securities by the transferee or assignee is
restricted under the 1933 Act or applicable state securities laws; (iv) at or
before the time the Company receives the written notice contemplated by clause
(ii) of this sentence the transferee or assignee agrees in writing with the
Company to be bound by all of the provisions contained herein; and (v) such
transfer shall have been made in accordance with the applicable requirements of
the Securities Purchase Agreement.

 


10.           AMENDMENT OF REGISTRATION RIGHTS.


 

Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Required
Holders.  Any amendment or waiver effected in accordance with this Section 10
shall be binding upon each Investor and the Company.  No such amendment shall be
effective to the extent that it applies to less than all of the holders of the
Registrable Securities.  No consideration shall be offered or paid to any Person

 

--------------------------------------------------------------------------------


 

to amend or consent to a waiver or modification of any provision of this
Agreement unless the same consideration also is offered to all of the parties to
this Agreement.

 


11.           MISCELLANEOUS.


 


A.         A PERSON IS DEEMED TO BE A HOLDER OF REGISTRABLE SECURITIES WHENEVER
SUCH PERSON OWNS OR IS DEEMED TO OWN OF RECORD SUCH REGISTRABLE SECURITIES.  IF
THE COMPANY RECEIVES CONFLICTING INSTRUCTIONS, NOTICES OR ELECTIONS FROM TWO OR
MORE PERSONS WITH RESPECT TO THE SAME REGISTRABLE SECURITIES, THE COMPANY SHALL
ACT UPON THE BASIS OF INSTRUCTIONS, NOTICE OR ELECTION RECEIVED FROM SUCH RECORD
OWNER OF SUCH REGISTRABLE SECURITIES.


 


B.         ANY NOTICES, CONSENTS, WAIVERS OR OTHER COMMUNICATIONS REQUIRED OR
PERMITTED TO BE GIVEN UNDER THE TERMS OF THIS AGREEMENT MUST BE IN WRITING AND
WILL BE DEEMED TO HAVE BEEN DELIVERED:  (I) UPON RECEIPT, WHEN DELIVERED
PERSONALLY; (II) UPON RECEIPT, WHEN SENT BY FACSIMILE (PROVIDED CONFIRMATION OF
TRANSMISSION IS MECHANICALLY OR ELECTRONICALLY GENERATED AND KEPT ON FILE BY THE
SENDING PARTY); OR (III) ONE BUSINESS DAY AFTER DEPOSIT WITH A NATIONALLY
RECOGNIZED OVERNIGHT DELIVERY SERVICE, IN EACH CASE PROPERLY ADDRESSED TO THE
PARTY TO RECEIVE THE SAME.  THE ADDRESSES AND FACSIMILE NUMBERS FOR SUCH
COMMUNICATIONS SHALL BE:


 

If to the Company:

 

 

Answers Corporation

 

237 W. 35th Street, Suite 1101

 

New York, NY 10001

 

Telephone:

(646) 502-4777

 

Facsimile:

(646) (304-1826)

 

Attention:

Caleb A Chill, General Counsel

 

 

 

With a copy (for informational purposes only) to:

 

 

 

Sichenzia Ross Friedman Ference LLP

 

61 Broadway, 32nd Floor

 

New York, New York 10006

 

Telephone:

(212) 930-9700

 

Facsimile:

(212) 930-9725

 

Attention:

Jeffrey J. Fessler, Esq.

 

 

If to the Transfer Agent:

 

 

American Stock Transfer & Trust company

 

--------------------------------------------------------------------------------


 

 

6201 15th Avenue

 

Brooklyn, NY 11219

 

Telephone:

(718) 921-8261

 

Facsimile:

(718) 921-8337

 

Attention:

Donna Ansbro

 

 

If to Legal Counsel:

 

 

Schulte Roth & Zabel LLP

 

919 Third Avenue

 

New York, New York 10022

 

Telephone:  (212) 756-2000

 

Facsimile:  (212) 593-5955

 

Attention:  Eleazer N. Klein, Esq.

 

If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers attached hereto, with copies to such Buyer’s representatives as set forth
on the Schedule of Buyers, or to such other address and/or facsimile number
and/or to the attention of such other Person as the recipient party has
specified by written notice given to each other party five (5) days prior to the
effectiveness of such change.  Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication,
(B) mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (C) provided by a courier or overnight courier
service shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

 


C.         FAILURE OF ANY PARTY TO EXERCISE ANY RIGHT OR REMEDY UNDER THIS
AGREEMENT OR OTHERWISE, OR DELAY BY A PARTY IN EXERCISING SUCH RIGHT OR REMEDY,
SHALL NOT OPERATE AS A WAIVER THEREOF.


 


D.         ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND
INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW
PROVISION OR RULE (WHETHER OF THE STATE OF NEW YORK OR ANY OTHER JURISDICTIONS)
THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTIONS OTHER THAN THE
STATE OF NEW YORK.  EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK,
BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED
HEREIN, AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT,
ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT
IN AN INCONVENIENT FORUM OR THAT THE VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS
IMPROPER.  EACH PARTY HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND
CONSENTS TO PROCESS BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY
MAILING A COPY THEREOF TO SUCH PARTY AT THE ADDRESS FOR SUCH NOTICES TO IT UNDER
THIS AGREEMENT AND AGREES THAT SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT
SERVICE OF PROCESS AND NOTICE THEREOF.  NOTHING CONTAINED HEREIN SHALL BE DEEMED
TO LIMIT IN ANY WAY ANY RIGHT TO SERVE PROCESS IN ANY MANNER

 

--------------------------------------------------------------------------------


 


PERMITTED BY LAW.  IF ANY PROVISION OF THIS AGREEMENT SHALL BE INVALID OR
UNENFORCEABLE IN ANY JURISDICTION, SUCH INVALIDITY OR UNENFORCEABILITY SHALL NOT
AFFECT THE VALIDITY OR ENFORCEABILITY OF THE REMAINDER OF THIS AGREEMENT IN THAT
JURISDICTION OR THE VALIDITY OR ENFORCEABILITY OF ANY PROVISION OF THIS
AGREEMENT IN ANY OTHER JURISDICTION.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.


 


E.         THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS (AS DEFINED IN THE
SECURITIES PURCHASE AGREEMENT) AND THE INSTRUMENTS REFERENCED HEREIN AND THEREIN
CONSTITUTE THE ENTIRE AGREEMENT AMONG THE PARTIES HERETO WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND THEREOF.  THERE ARE NO RESTRICTIONS, PROMISES,
WARRANTIES OR UNDERTAKINGS, OTHER THAN THOSE SET FORTH OR REFERRED TO HEREIN AND
THEREIN.  THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS AND THE INSTRUMENTS
REFERENCED HEREIN AND THEREIN SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS
AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF.


 


F.          SUBJECT TO THE REQUIREMENTS OF SECTION 9, THIS AGREEMENT SHALL INURE
TO THE BENEFIT OF AND BE BINDING UPON THE PERMITTED SUCCESSORS AND ASSIGNS OF
EACH OF THE PARTIES HERETO.


 


G.         THE HEADINGS IN THIS AGREEMENT ARE FOR CONVENIENCE OF REFERENCE ONLY
AND SHALL NOT LIMIT OR OTHERWISE AFFECT THE MEANING HEREOF.


 


H.         THIS AGREEMENT MAY BE EXECUTED IN IDENTICAL COUNTERPARTS, EACH OF
WHICH SHALL BE DEEMED AN ORIGINAL BUT ALL OF WHICH SHALL CONSTITUTE ONE AND THE
SAME AGREEMENT.  THIS AGREEMENT, ONCE EXECUTED BY A PARTY, MAY BE DELIVERED TO
THE OTHER PARTY HERETO BY FACSIMILE TRANSMISSION OF A COPY OF THIS AGREEMENT
BEARING THE SIGNATURE OF THE PARTY SO DELIVERING THIS AGREEMENT.


 


I.          EACH PARTY SHALL DO AND PERFORM, OR CAUSE TO BE DONE AND PERFORMED,
ALL SUCH FURTHER ACTS AND THINGS, AND SHALL EXECUTE AND DELIVER ALL SUCH OTHER
AGREEMENTS, CERTIFICATES, INSTRUMENTS AND DOCUMENTS AS ANY OTHER PARTY MAY
REASONABLY REQUEST IN ORDER TO CARRY OUT THE INTENT AND ACCOMPLISH THE PURPOSES
OF THIS AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY.


 


J.          ALL CONSENTS AND OTHER DETERMINATIONS REQUIRED TO BE MADE BY THE
INVESTORS PURSUANT TO THIS AGREEMENT SHALL BE MADE, UNLESS OTHERWISE SPECIFIED
IN THIS AGREEMENT, BY THE REQUIRED HOLDERS.


 


K.         THE LANGUAGE USED IN THIS AGREEMENT WILL BE DEEMED TO BE THE LANGUAGE
CHOSEN BY THE PARTIES TO EXPRESS THEIR MUTUAL INTENT AND NO RULES OF STRICT
CONSTRUCTION WILL BE APPLIED AGAINST ANY PARTY.


 


L.          THIS AGREEMENT IS INTENDED FOR THE BENEFIT OF THE PARTIES HERETO AND
THEIR RESPECTIVE PERMITTED SUCCESSORS AND ASSIGNS, AND IS NOT FOR THE BENEFIT
OF, NOR MAY ANY PROVISION HEREOF BE ENFORCED BY, ANY OTHER PERSON.

 

--------------------------------------------------------------------------------


 


M.        THE OBLIGATIONS OF EACH INVESTOR HEREUNDER ARE SEVERAL AND NOT JOINT
WITH THE OBLIGATIONS OF ANY OTHER INVESTOR, AND NO PROVISION OF THIS AGREEMENT
IS INTENDED TO CONFER ANY OBLIGATIONS ON ANY INVESTOR VIS-À-VIS ANY OTHER
INVESTOR.  NOTHING CONTAINED HEREIN, AND NO ACTION TAKEN BY ANY INVESTOR
PURSUANT HERETO, SHALL BE DEEMED TO CONSTITUTE THE INVESTORS AS A PARTNERSHIP,
AN ASSOCIATION, A JOINT VENTURE OR ANY OTHER KIND OF ENTITY, OR CREATE A
PRESUMPTION THAT THE INVESTORS ARE IN ANY WAY ACTING IN CONCERT OR AS A GROUP
WITH RESPECT TO SUCH OBLIGATIONS OR THE TRANSACTIONS CONTEMPLATED HEREIN.


 

* * * * * *

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

 

COMPANY:

 

 

 

 

 

ANSWERS CORPORATION

 

 

 

 

 

 

 

By:

/s/ Robert S. Rosenschein

 

 

Name: Robert S. Rosenschein

 

 

Title: CEO

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

 

BUYERS:

 

 

 

INTERLACHEN CONVERTIBLE INVESTMENTS
LIMITED

 

 

 

 

 

 

 

By:

/s/ Gregg T. Colburn

 

 

 

Name: Gregg T. Colburn

 

 

Title: Authorized Signatory

 

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE OF BUYERS

 

Buyer

 

Buyer Address
and Facsimile Number

 

Buyer’s Representative’s Address
and Facsimile Number

 

 

 

 

 

 

 

Interlachen Convertible Investments Limited

 

c/o Interlachen Capital Group LP
800 Nicollet Mall, Suite 2500
Minneapolis, MN 55402-2034
Attention: Gregg T. Colburn and the Legal Department
Facsimile: (612) 659-4457
Telephone: (612) 659-4407
Residency: Cayman Islands

 

Schulte Roth & Zabel LLP
919 Third Avenue
New York, NY 10022
Attn: Eleazer Klein, Esq.
Facsimile: (212) 593-5955
Telephone: (212) 756-2000

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT

 

[              ]

 

[              ]

 

[              ]

 

Re:          Answers Corporation

 

Ladies and Gentlemen:

 

[We are][I am] counsel to Answers Corporation, a Delaware corporation (the
“Company”), and have represented the Company in connection with that certain
Securities Purchase Agreement (the “Securities Purchase Agreement”) entered into
by and among the Company and the buyers named therein (collectively, the
“Holders”) pursuant to which the Company issued to the Holders senior
convertible notes (the “Notes”) which shall be convertible into the Company’s
common stock, par value $0.001 per share (the “Common Stock”).  Pursuant to the
Securities Purchase Agreement, the Company also has entered into a Registration
Rights Agreement with the Holders (the “Registration Rights Agreement”) pursuant
to which the Company agreed, among other things, to register the Registrable
Securities (as defined in the Registration Rights Agreement), including the
shares of Common Stock issuable upon conversion of the Notes, under the
Securities Act of 1933, as amended (the “1933 Act”).  In connection with the
Company’s obligations under the Registration Rights Agreement, on
                               , 200_, the Company filed a Registration
Statement on Form S-3 (File No. 333-                          ) (the
“Registration Statement”) with the Securities and Exchange Commission (the
“SEC”) relating to the Registrable Securities which names each of the Holders as
a selling stockholder thereunder.

 

In connection with the foregoing, [we][I] advise you that a member of the SEC’s
staff has advised [us][me] by telephone that the SEC has entered an order
declaring the Registration Statement effective under the 1933 Act at [ENTER TIME
OF EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and [we][I] have no
knowledge, after telephonic inquiry of a member of the SEC’s staff, that any
stop order suspending its effectiveness has been issued or that any proceedings
for that purpose are pending before, or threatened by, the SEC and the
Registrable Securities are available for resale under the 1933 Act pursuant to
the Registration Statement.

 

--------------------------------------------------------------------------------


 

This letter shall serve as our standing instruction to you that the shares of
Common Stock are freely transferable by the Holders pursuant to the Registration
Statement.  You need not require further letters from us to effect any future
legend-free issuance or reissuance of shares of Common Stock to the Holders as
contemplated by the Company’s Irrevocable Transfer Agent Instructions dated [•],
2008.

 

 

Very truly yours,

 

 

 

[ISSUER’S COUNSEL]

 

 

 

By:

 

 

CC:          [LIST NAMES OF HOLDERS]

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

SELLING STOCKHOLDERS

 

The shares of common stock being offered by the selling stockholders are
issuable upon conversion of the convertible notes.  For additional information
regarding the issuance of those convertible notes, see “Private Placement of
Convertible Notes “ above.  We are registering the shares of common stock and
convertible Notes in order to permit the selling stockholders to offer the
shares for resale from time to time.  Except for the ownership of the
convertible notes issued pursuant to the Securities Purchase Agreement, the
selling stockholders have not had any material relationship with us within the
past three years.

 

The table below lists the selling stockholders and other information regarding
the beneficial ownership of the shares of common stock by each of the selling
stockholders.  The second column lists the number of shares of common stock
beneficially owned by each selling stockholder, based on its ownership of the
convertible notes, as of                 , 2008, assuming conversion of all
convertible notes held by the selling stockholders on that date, without regard
to any limitations on conversions.

 

The third column lists the maximum aggregate principal amount of Notes to be
sold pursuant to the prospectus.

 

The fourth column lists the shares of common stock being offered by this
prospectus by the selling stockholders.

 

In accordance with the terms of a registration rights agreement with the selling
stockholders, this prospectus generally covers the resale of the Notes and at
least 130% of the number of shares of common stock issuable upon conversion of
the convertible notes as of the Trading Day immediately preceding the date the
registration statement is initially filed with the SEC.  Because the conversion
price of the convertible notes may be adjusted, the number of shares that will
actually be issued may be more or less than the number of shares being offered
by this prospectus.  The fifth column assumes the sale of all of the shares
offered by the selling stockholders pursuant to this prospectus.

 

Under the terms of the convertible notes, a selling stockholder may not convert
the convertible notes to the extent such conversion would cause such selling
stockholder, together with its affiliates, to beneficially own a number of
shares of common stock which would exceed 9.99% of our then outstanding shares
of common stock following such conversion, excluding for purposes of such
determination shares of common stock issuable upon conversion of the convertible
notes which have not been converted.  The number of shares in the second column
does not reflect this limitation.  The selling stockholders may sell all, some
or none of their shares in this offering.  See “Plan of Distribution.”

 

--------------------------------------------------------------------------------


 

Name of Selling Stockholder

 

Number of Shares of
Common Stock Owned
Prior to Offering

 

Maximum
Aggregate Principal
Amount of Notes to
be Sold Pursuant o
the Prospectus

 

Maximum Number of
Shares of Common
Stock to be Sold
Pursuant to this
Prospectus

 

Number of Shares of
Common Stock
Owned After
Offering

 

 

 

 

 

 

 

 

 

 

 

Interlachen Convertible Investments Limited

 

 

 

 

 

 

 

0

 

 

--------------------------------------------------------------------------------

(1)           Interlachen Capital Group LP is the trading manager of Interlachen
Convertible Investments Limited and has voting and investment discretion over
securities held by Interlachen Convertible Investments Limited.  Andrew Fraley,
in his role as Chief Investment Officer of Interlachen Capital Group LP, has
voting control and investment discretion over securities held by Interlachen
Convertible Investments Limited.  Andrew Fraley disclaims beneficial ownership
of the securities held by Interlachen Convertible Investments Limited.

 

--------------------------------------------------------------------------------


 

PLAN OF DISTRIBUTION

 

We are registering the shares of common stock and convertible Notes issuable
upon conversion of the convertible notes to permit the resale of these shares of
common stock by the holders of the convertible notes from time to time after the
date of this prospectus.  We will not receive any of the proceeds from the sale
by the selling stockholders of the shares of common stock.  We will bear all
fees and expenses incident to our obligation to register the shares of common
stock.

 

The selling stockholders may sell all or a portion of the shares of common stock
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents.  If the shares of
common stock are sold through underwriters or broker-dealers, the selling
stockholders will be responsible for underwriting discounts or commissions or
agent’s commissions.  The shares of common stock may be sold in one or more
transactions at fixed prices, at prevailing market prices at the time of the
sale, at varying prices determined at the time of sale, or at negotiated
prices.  These sales may be effected in transactions, which may involve crosses
or block transactions,

 

·      on any national securities exchange or quotation service on which the
securities may be listed or quoted at the time of sale;

 

·      in the over-the-counter market;

 

·      in transactions otherwise than on these exchanges or systems or in the
over-the-counter market;

 

·      through the writing of options, whether such options are listed on an
options exchange or otherwise;

 

·      ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;

 

·      block trades in which the broker-dealer will attempt to sell the shares
as agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

·      purchases by a broker-dealer as principal and resale by the broker-dealer
for its account;

 

·      an exchange distribution in accordance with the rules of the applicable
exchange;

 

·      privately negotiated transactions;

 

·      short sales;

 

·      sales pursuant to Rule 144;

 

--------------------------------------------------------------------------------


 

·      broker-dealers may agree with the selling securityholders to sell a
specified number of such shares at a stipulated price per share;

 

·      a combination of any such methods of sale; and

 

·      any other method permitted pursuant to applicable law.

 

If the selling stockholders effect such transactions by selling shares of common
stock to or through underwriters, broker-dealers or agents, such underwriters,
broker-dealers or agents may receive commissions in the form of discounts,
concessions or commissions from the selling stockholders or commissions from
purchasers of the shares of common stock for whom they may act as agent or to
whom they may sell as principal (which discounts, concessions or commissions as
to particular underwriters, broker-dealers or agents may be in excess of those
customary in the types of transactions involved).  In connection with sales of
the shares of common stock or otherwise, the selling stockholders may enter into
hedging transactions with broker-dealers, which may in turn engage in short
sales of the shares of common stock in the course of hedging in positions they
assume.  The selling stockholders may also sell shares of common stock short and
deliver shares of common stock covered by this prospectus to close out short
positions and to return borrowed shares in connection with such short sales. 
The selling stockholders may also loan or pledge shares of common stock to
broker-dealers that in turn may sell such shares.

 

The selling stockholders may pledge or grant a security interest in some or all
of the convertible notes, or shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock from time to time pursuant
to this prospectus or any amendment to this prospectus under Rule 424(b)(3) or
other applicable provision of the Securities Act of 1933, as amended, amending,
if necessary, the list of selling stockholders to include the pledgee,
transferee or other successors in interest as selling stockholders under this
prospectus.  The selling stockholders also may transfer and donate the shares of
common stock in other circumstances in which case the transferees, donees,
pledgees or other successors in interest will be the selling beneficial owners
for purposes of this prospectus.

 

The selling stockholders and any broker-dealer participating in the distribution
of the shares of common stock may be deemed to be “underwriters” within the
meaning of the Securities Act, and any commission paid, or any discounts or
concessions allowed to, any such broker-dealer may be deemed to be underwriting
commissions or discounts under the Securities Act.  At the time a particular
offering of the shares of common stock is made, a prospectus supplement, if
required, will be distributed which will set forth the aggregate amount of
shares of common stock being offered and the terms of the offering, including
the name or names of any broker-dealers or agents, any discounts, commissions
and other terms constituting compensation from the selling stockholders and any
discounts, commissions or concessions allowed or reallowed or paid to
broker-dealers.

 

Under the securities laws of some states, the shares of common stock may be sold
in such states only through registered or licensed brokers or dealers.  In
addition, in some states the shares of common stock may not be sold unless such
shares have been registered or qualified for

 

--------------------------------------------------------------------------------


 

sale in such state or an exemption from registration or qualification is
available and is complied with.

 

There can be no assurance that any selling stockholder will sell any or all of
the shares of common stock registered pursuant to the registration statement, of
which this prospectus forms a part.

 

The selling stockholders and any other person participating in such distribution
will be subject to applicable provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, including, without
limitation, Regulation M of the Exchange Act, which may limit the timing of
purchases and sales of any of the shares of common stock by the selling
stockholders and any other participating person.  Regulation M may also restrict
the ability of any person engaged in the distribution of the shares of common
stock to engage in market-making activities with respect to the shares of common
stock.  All of the foregoing may affect the marketability of the shares of
common stock and the ability of any person or entity to engage in market-making
activities with respect to the shares of common stock.

 

We will pay all expenses of the registration of the shares of common stock
pursuant to the registration rights agreement, estimated to be $[     ] in
total, including, without limitation, Securities and Exchange Commission filing
fees and expenses of compliance with state securities or “blue sky” laws;
provided, however, that a selling stockholder will pay all underwriting
discounts and selling commissions, if any.  We will indemnify the selling
stockholders against liabilities, including some liabilities under the
Securities Act, in accordance with the registration rights agreements, or the
selling stockholders will be entitled to contribution.  We may be indemnified by
the selling stockholders against civil liabilities, including liabilities under
the Securities Act, that may arise from any written information furnished to us
by the selling stockholder specifically for use in this prospectus, in
accordance with the related registration rights agreement, or we may be entitled
to contribution.

 

Once sold under the registration statement, of which this prospectus forms a
part, the shares of common stock will be freely tradable in the hands of persons
other than our affiliates.

 

--------------------------------------------------------------------------------